       Case 3:18-cv-01232-L Document 8 Filed 10/23/18         Page 1 of 3 PageID 28


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


     CARLOS LEMUS,              §
                                § Civil Action No. 3:18-CV-01232
             Plaintiffs,        §
                                §
     v.                         §
                                §        STIPULATION TO
                                §        DISMISS ENTIRE
     OCWEN LOAN SERVICING, LLC, §         ACTION WITH
                                            PREJUDICE
                                §
             Defendant.         §
                                §


         Plaintiff, CARLOS LEMUS (“Plaintiff”) and Defendant, OCWEN LOAN
SERVICING, LLC (“Defendant”) (jointly the “Parties”), hereby move this
Honorable Court to dismiss the above-entitled action with prejudice. In support of
this joint motion, the Parties state as follows:
1.      The Parties have reached a settlement in this action;
2.      The Parties to this litigation have jointly entered into this Stipulation;
3.      Defendant, without acknowledging liability or wrongdoing, and Plaintiff,
        without acknowledging liability or wrongdoing, have agreed to fully and
        completely settle this matter;
4.      The Parties are to bear their own fees and costs;
5.      The settlement between Plaintiff and Defendant is memorialized in a written
        settlement agreement, now fully executed by Plaintiff and the Defendant; and
6.      The Parties agree that this Court may proceed to dismiss this action in its
        entirety with prejudice as to Plaintiff’s individual claims, pursuant to Fed. R.
        Civ. P. 41(a)(1)(A)(ii).
     Case 3:18-cv-01232-L Document 8 Filed 10/23/18       Page 2 of 3 PageID 29



7.    The Parties agree that this Court shall retain jurisdiction over this matter to
      enforce the settlement agreement.
       WHEREFORE, the Parties jointly move this Court to dismiss the above-
captioned action with prejudice.


Dated: October 23, 2018               HYDE & SWIGART

                                      By:      /s Anthony Chester
                                               Anthony P. Chester (P77933)
                                               HYDE & SWIGART
                                               120 South 6th Street, Suite 2050
                                               Minneapolis, MN 55402
                                               Telephone: (952) 225-5333
                                               Email: tony@westcoastlitigation.com

 
Dated: October 23, 2018               HUNTON ANDREWS KURTH LLP

                                      By:      /s Aliza Malouf
                                               Aliza Malouf, Esq.
                                               Hunton Andrews Kurth LLP
                                               1445 Ross Avenue, Suite 3700
                                               Dallas, TX 75202
                                               Tel: 214.979.8229




                                          !2
    Case 3:18-cv-01232-L Document 8 Filed 10/23/18        Page 3 of 3 PageID 30




                          CERTIFICATE OF SERVICE
 
       On October 23, 2018, I electronically submitted the foregoing document
with the clerk of court for the U.S. District Court, Northern District of Texas, using
the electronic case filing system of the court. I hereby certify that all parties were
served via electronic case filing, email, or by another manner authorized by
Federal Rule of Civil Procedure 5(b)(2) or the local rules.

                                                     By:/s/ Anthony P. Chester
                                                            Anthony P. Chester




                                          !3
